Citation Nr: 0505864	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  

His DD Form 214 indicates that he had had education and 
training in light weapons infantry in Fort Jackson, South 
Carolina, that he was awarded or authorized the Air Medal, 
that he had service in Vietnam, and that his specialty number 
and title was 76Y40 Unit and Org Supply Spec.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) which determined 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
a right hip deformity.  A hearing was held at the RO in June 
1999. 

In October 2000, the Board found that new and material 
evidence had been received to reopen a claim and remanded the 
case to the RO.  The Board remanded the case to the RO in 
October 2003, for additional development and due process 
concerns.  


FINDINGS OF FACT

1.  Right slipped femoral epiphysis was not "noted" on the 
May 1968 service pre-induction examination report.

2.  The evidence clearly and unmistakably establishes that a 
right slipped epiphysis preexisted service.

3.   There is clear and unmistakable evidence demonstrating 
that the preexisting right slipped femoral epiphysis did not 
increase in severity during service.




CONCLUSIONS OF LAW

1.  Right slipped femoral epiphysis clearly and unmistakably 
preexisted and was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2004).

2.  Right slipped femoral epiphysis was not aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004); VAOPGCPREC 3-03 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in March 2004.  In this 
case, the claimant was informed of the duties to notify and 
assist, and to obtain records and examinations or opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  He 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims' 
(Court) stated that the appellant had the right to VCAA 
content-complying notice and proper subsequent VA process.  A 
supplemental statement of the case was issued in November 
2004.  

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA medical 
records and examination reports, and lay statements have been 
obtained.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by VA or by the claimant, and there is no other 
specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Factual background

On service pre-induction examination in May 1968, the veteran 
reported that he had or had had lameness and swollen or 
painful joints.  He reported that he was unable to bend his 
knee at certain times and that he had been hospitalized for 
his knee.  Clinical evaluation of his lower extremities was 
normal.  His lower extremity profile was 1.

In June 1969, the veteran complained of right groin and hip 
pain and right knee pain.  He indicated that there had been 
no trauma.  Examination revealed a good range of motion of 
his hip.   He was referred to orthopedics with a note that he 
was a young infantryman with right hip pain and that an X-ray 
showed a short neck and deformity of the femoral head.  The 
orthopedic consultant indicated that the veteran had an old 
slipped epiphysis, with pain.  He put the veteran on a 
permanent L3 profile for deformed right hip (old slipped 
femoral cap epiphysis).  Field duty was proscribed.  

Later in June 1969, the veteran complained of right hip pain 
and he requested to be taken off of K.P.  Medication was 
prescribed.  In July 1969, he complained of hip pain and it 
was reported that he had a rear job.  

In August 1969, the veteran was referred to an orthopedic 
clinic with an old history of an old slipped femoral cap 
epiphysis, right hip.  He stated that pain had started to 
develop in his right hip which had become progressively 
worse.  Oral pain medication had not relieved this complaint.  
The provisional diagnosis was rule out arthritic changes in 
the right hip due to old deformity.  

The consultant in August 1969 indicated that X-rays that day 
showed no arthritic change.  He was there because of some 
increase in pain since June 1969.  Clinical evaluation 
revealed almost equal range of motion of the hips, no 
tenderness, and 1/2 inch of shortening.  The diagnosis was no 
change from June 1969.  

In May 1970, it was noted that the veteran had an old injury 
to his right hip and that he was complaining of pain and was 
on an L3 profile.  X-rays were to be obtained to rule out 
degenerative arthritis.  It was reported that X-rays of the 
right hip revealed an old slipped left femoral epiphysis with 
flattening of the femoral head, widening and shortening of 
the neck, and a resultant varus deformity.  There was no 
evidence of osteoarthritis at that time.  Later that month, 
he returned with pain in his right knee and right hip.  He 
was referred to orthopedics and put on Tylenol.  

Later in May 1970, it was stated that the veteran had no 
prior history of hip disease but now had a several month 
history of right back and hip pain.  X-rays showed an old 
slipped femoral epiphysis on the left.  He had 1 inch of left 
leg shortening.

A June 1970 service orthopedic clinic note from Fort Benning, 
Georgia indicates that the veteran had an old slipped capital 
femoral epiphysis on the left and that he complained of pain 
in his right hip and knee.  The pain was periodic and came 
after exertion.  He had symptoms of chondromalacia patella on 
the right.  Examination of the right hip revealed a full 
range of motion with no pain.  The examination was negative.

On service annual examination in July 1970, clinical 
evaluation of the lower extremities was abnormal.  The 
veteran had a deformed right hip (old slipped femoral cap 
epiphysis).  His lower extremity profile was 3.  

On service evaluation in August 1970, the veteran complained 
of right hip and right flank pain.  The exam was as 
previously.  Medication was prescribed.  

The veteran filed a claim for service connection for a right 
hip disorder in September 1970.  

On VA examination in December 1970, the veteran complained of 
recurrent pain in his right hip since he was in the service.  
He indicated that there was no history of trauma.  Physical 
examination revealed an erect posture and normal gait.  The 
examiner reported that examination of the right hip and leg 
was negative.  He noted that the veteran felt a little pain 
on extreme flexion of the hip.  X-rays of the right hip 
revealed no bone, articular structure, or soft tissue 
pathology.  The diagnosis was right hip pain.  

In February 1998, the veteran reported that a hip injury 
occurred during his period of active duty.  He was assigned 
to the infantry unit in the army and his hip became 
dislocated during that time.  

In July 1998, the veteran stated that he received injury to 
his hip during his tour of duty in the Republic of Vietnam as 
an infantry soldier in Delta Company 1st of the 7th.  The 
injuries sustained were a result of a fall to the ground 
while escaping enemy fire.  A medic later air lifted him back 
to the base and then he was transported to the hospital.  It 
was at that time that the doctor diagnosed his injuries to be 
a dislocated hip.  His MOS changed and a profile was given 
for very limited activity due to his injuries.  

A March 1999 VA outpatient treatment record indicates that 
the veteran complained of painful hips and that he reported 
an old injury to his right hip and that the impression was 
probable osteoarthritis of the hips.  

X-rays were obtained in March 1999.  Both hips showed no 
evidence of fracture or dislocation.  There was a deformity 
seen at the head and neck of the left femur with elevation of 
the greater trochanter with eburnation of the head of the 
femur and acetabulum.  The impressions were:  normal right 
hip; and degenerative osteoarthritis of the right knee with 
deformity of the head and neck of the femur and elevation of 
the greater trochanter.  

During a hearing at the RO in July 1999, the veteran stated 
that while in Vietnam under fire from the enemy, he slipped 
while trying to cover himself from the enemy.  Since then his 
hip bothered him.  Following the injury, he was not able to 
perform as an infantryman any more, so they reclassified him 
from infantry to supply.  He felt that his hip condition was 
the result of the slipping while he was serving in the 
military in Vietnam.

A VA examination was conducted in June 2002.  The examiner 
noted that the veteran referred that while in service in 
1969, which he did not recall well, he fell down with trauma 
to the right leg.  Two hours later he started with pain in 
the right hip.  He went to sick call and had X-rays taken and 
was treated with a profile and was told that he had a 
dislocated right hip.  He referred to the examiner that he 
could walk all the time when he had the incident.  The 
examiner stated that the veteran had a left leg discrepancy 
which was congenital by physical examination.  This caused 
structural mechanical stress forces on the other hip while 
walking during the years.  

The examiner noted that X-rays of the right hip ordered on VA 
examination in December 1970 showed no bone, articular 
structure, or soft tissue pathology.  He noted an orthopedic 
consultation and evaluation dated in June 1969 due to right 
hip pain in a young infantryman.  He noted that X-rays showed 
a short neck and deformity of the femoral head.  He noted 
evaluations at sick call in June 1969, July 1969, and May 
1970, due to right hip pain.  He noted that the veteran had 
been diagnosed with a deformed right hip and treated with 
medications and referred to orthopedic service.  He noted 
that the veteran had a second orthopedic evaluation in August 
1969, with a request history of an old slipped femoral cap 
epiphysis, right hip.  He noted that it states that the pain 
started to develop in the right hip which had become 
progressively worse.  He noted that oral pain medication had 
not relieved that complaint.  He noted that they were to rule 
out arthritic change in the right hip due to old deformity.  
He noted that the orthopedic service evaluated the case and 
ordered new X-rays which showed no arthritic change.  

He noted that X-rays done in service of the right hip as read 
on request in May 1970 were read by a radiologist with an old 
slipped left femoral epiphysis with flattening of the femoral 
head, widening and shortening of the neck and a resultant 
varus deformity.  He noted that there was no evidence of 
osteoarthritis at that time, and that there appeared that 
there was a typographical error by the radiologist.  He noted 
that an annual examination in July 1970 stated that there was 
a deformed right hip (old slipped femoral cap epiphysis) and 
a permanent L3 profile.  He noted that a slipped femoral 
epiphysis (Osgood-Schlatter disease) as seen in medical 
literature is a unilateral disorder which occurs between 10 
and 15 years of age more common in boys.  The etiology was 
thought to be trauma from excess traction of the patella 
tendon on its immature epiphyseal insertion.

It was the examiner's opinion that the etiology of the right 
hip and femur disorder of the veteran was explained by the 
slipped femoral epiphysis which existed prior to service.  He 
noted that there was no evidence of trauma to the right hip 
or femur documented in service medical records.  It was his 
opinion that the etiology of all identified right hip and 
right femur disorders was not related to active service and 
the veteran's alleged combat related trauma.  He indicated 
that the veteran's old slipped femoral epiphysis was not 
congenital or developmental.  He noted that there were 
several visits to sick call and to an orthopedic surgeon due 
to chronic right hip pain and that there was no treatment for 
right hip condition in the claims folder until several 
decades after service.  

The diagnoses were clinical left leg discrepancy; old slipped 
femoral epiphysis (Osgood Schlatter disease) by X-rays of the 
right hip in May 1970 and orthopedic consults in June 1969 
and August 1969; and bony deformity of the left femoral head 
and neck, with minimal degenerative changes of the left upper 
outer acetabular rim by X-rays of the hips in June 2002.  

In April 2004, the VA examiner who examined the veteran in 
June 2002 reviewed the October 2003 Board remand and the 
claims folder carefully.  He noted that X-rays in June 2002 
showed no evidence of bone pathology along the bone 
diaphysis, areas of periosteal reaction, and no evidence of 
fracture or bone destructive changes identified.  He opined 
that the veteran's preexisting right hip disorder did not 
undergo an increase of severity during service.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
See also 38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).



Analysis

The veteran has appealed the denial of service connection for 
a right hip disorder.  Service connection may be granted for 
disability resulting from disease or injury which was 
incurred in or aggravated by service.

Initially, the Board notes that the veteran claims that a 
right hip disorder was incurred in combat.  Based on the 
evidence, however, the Board concludes that the veteran did 
not engage in combat.  While the veteran had completed 
education and training in light weapons infantry at Fort 
Jackson, South Carolina, and was awarded the Air Medal, had 
served in Vietnam, and was an infantryman in June 1969, field 
duty was proscribed in June 1969.  Additionally, the 
veteran's DD Form 214 indicates that his specialty number and 
title was 76Y40 Unit and Org Supply Spec.  There is no 
credible evidence that the veteran engaged in combat in 
service.  Neither service medical nor service personnel 
records or any other credible evidence establishes that he 
was in combat.  The veteran's recent assertions of in-service 
hip injury, in the face of repeated past denials of 
in-service hip injury, show that his assertion of combat is 
not credible.  Accordingly, the provisions of 
38 U.S.C.A. § 1154 are not for application.

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports", 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  On service pre-induction examination in May 
1968, the veteran's lower extremities were normal.  No hip 
disease was noted.  Therefore, the veteran is entitled to a 
presumption of soundness at entrance.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and clear and unmistakable evidence 
that it was not aggravated during service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993); VAOPGCPREC 3-03 (July 
16, 2003).  The determination of whether there is clear and 
unmistakable evidence that a right hip disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

The veteran repeatedly denied right hip injury in service 
during service, starting in June 1969 when he was first seen 
for complaints of hip pain.  An old slipped femoral cap 
epiphysis was found at that time.  Old deformity was reported 
in August 1969.  An old injury was reported in May 1970.  An 
old slipped femoral cap epiphysis was reported in July 1970.  
The veteran denied a history of trauma on VA examination in 
December 1970.  

The VA examiner in June 2002 reviewed the veteran's claims 
folder and considered the trauma the veteran reported to him.  
He considered the service reports, including its reports 
about X-rays, and the X-rays from the December 1970 VA 
examination.  He noted that a slipped femoral epiphysis as 
seen in medical literature is a disorder which occurs between 
10 and 15 years of age.  He concluded that the veteran's 
slipped femoral epiphysis existed prior to service.  

The Board concludes that the evidence constitutes clear and 
unmistakable evidence that the veteran's slipped femoral 
epiphysis existed prior to service.  The medical opinion of 
record from a June 2002 VA examiner who reviewed the 
veteran's claims folder and examined the veteran in June 2002 
is clear and unmistakable evidence that it existed prior to 
service.  That opinion accords with the characterization of 
the disorder in service as old, and with the veteran's denial 
of a history of injury on initial presentation for hip 
complaints in service in June 1969 when it was diagnosed.  
The examiner reviewed the veteran's claims folder and 
considered the trauma the veteran reported to him.

The reasoned conclusion of the VA examination in June 2002 
that the slipped femoral epiphysis existed prior to service 
is clear, unmistakable, and supported by the record.  Thus, 
the Board finds that part of the presumption of soundness has 
been rebutted.  

However, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and 
unmistakable evidence that right slipped femoral epiphysis 
preexisted service.  Second, there must be clear and 
unmistakable evidence that right slipped femoral epiphysis 
was not aggravated during service.  If both prongs are not 
met, the presumption of soundness at entry is not rebutted.

Aggravation

Preexisting slipped femoral epiphysis will be considered to 
have been aggravated by service where there is an increase in 
disability during service unless there is a specific finding 
that the increase is due to that natural progress of the 
disease.

The Board finds that there is "clear and unmistakable" 
evidence demonstrating that the preexisting slipped femoral 
epiphysis was not aggravated by service.  See Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. § 
3.306(b) is "onerous" and requires an "undebatable" result); 
Vanerson v. West, 12 Vet. App. 254, 261 (1999) (noting that 
the standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence is that 
is clear and unmistakable, i.e., undebatable); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) (holding that the burden 
of proof was on the government to rebut the presumption of 
sound condition and stating that the burden of proof is a 
formidable one).

As noted above, the veteran was found to be normal on service 
pre-induction examination and he was treated for hip pain 
during service.  The veteran had an almost equal range of 
motion of his hips and no tenderness in August 1969.  In June 
1970, examination of his right hip revealed a full range of 
motion with no pain and the examination was negative.  In 
August 1970, the exam was as previously.  On VA examination 
in December 1970, about 3 months after service discharge, the 
veteran had an erect posture and a normal gait and the 
examination of the veteran's right hip and leg was negative.  
Furthermore, in March 1999, the X-rays of the right hip 
showed no fracture or dislocation and the impression was 
normal right hip.  

Additionally, the VA examiner in April 2004 had examined the 
veteran in June 2002, examined him again in April 2004, had 
the claims folder before him in June 2002 and April 2004.  In 
April 2004, he noted X-ray findings from June 2002 when he 
addressed the matter of whether the veteran's preexisting 
right hip disorder underwent an increase in severity during 
service.  He opined that it did not.  He noted that X-rays in 
June 2002 showed no evidence of bone destructive changes 
identified.  

The Board is aware of Browder v. Derwinski, 1 Vet. App. 204 
(1991); McIntosh v. Brown, 4 Vet. App. 553 (1993); and 
Odiorne v. Principi, 3 Vet. App. 456 (1992).  These were 
cases where the veteran's profile was changed during service.  

The veteran's right hip had a full range of motion with no 
pain in June 1970 and the exam was as previously in August 
1970.  The veteran's VA examination was negative in December 
1970.  The X-rays revealed no bone, articular structural, or 
soft tissue pathology.  As noted by the VA examiner in June 
2002, there is no evidence of treatment until several decades 
after service.  Furthermore, the VA examiner in 2004 came to 
an undebatable conclusion; the preexisting right hip disorder 
did not undergo an increase in severity during service.  This 
opinion is clear, undebatable, and rises to the level of 
clear and unmistakable evidence that the slipped right 
femoral epiphysis was not aggravated during service.  

Thus, there is clear and unmistakable evidence that the 
slipped femoral epiphysis preexisted service and clear and 
unmistakable evidence that it was not aggravated by service.  
Accordingly, the presumption of soundness at entry is 
rebutted.

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimics the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that slipped femoral epiphysis was not aggravated during 
service for the purpose of rebutting the presumption of 
soundness (38 U.S.C.A. § 1111), it necessarily follows that 
slipped femoral epiphysis was not, in fact, aggravated during 
service (38 U.S.C.A. §§ 1110).  

While the veteran has reported diagnoses and causation, 
laypersons are not competent to indicate medical diagnoses or 
causation of hip disease.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).


ORDER

Entitlement to service connection for a right hip disorder is 
denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


